[Cite as In re S.J., 2015-Ohio-4921.]



                                        IN THE COURT OF APPEALS

                             TWELFTH APPELLATE DISTRICT OF OHIO

                                            BUTLER COUNTY




IN RE:                                             :
                                                          CASE NOS. CA2015-07-132
         S.J., et al.                              :                CA2015-07-133

                                                   :              DECISION
                                                                   11/30/2015
                                                   :

                                                   :



              APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                                JUVENILE DIVISION
                       Case No. JN2012-0467 and JN2012-0469



Anne Lucas, 215 East Ninth Street, Suite 500, Cincinnati, Ohio 45202, attorney for child

Liza A. Kotlarsic, 8050 Beckett Center Drive, Suite 130, West Chester, Ohio 45069, for
appellant, M.J.

Andrew M. Temin, 246 High Street, Hamilton, Ohio 45011, guardian ad litem

Michael T. Gmoser, Butler County Prosecuting Attorney, Government Services Center, 315
High Street, 11th Floor, Hamilton, Ohio 45011, for appellee, Butler County Department of Job
and Family Services



         Per Curiam.

         {¶ 1} This cause came on to be considered upon a notice of appeal, the transcript of

the docket and journal entries, the transcript of proceedings and original papers from the

Butler County Court of Common Pleas, Juvenile Division, and upon a brief filed by appellant's

counsel.
                                                                        Butler CA2015-07-132
                                                                               CA2015-07-133

       {¶ 2} Counsel for appellant, M.J., has filed a brief with this court pursuant to Anders

v. California, 386 U.S. 738, 87 S.Ct. 1396 (1967), which (1) indicates that a careful review of

the record from the proceedings below fails to disclose any errors by the trial court prejudicial

to the rights of appellant upon which an assignment of error may be predicated; (2) lists one

potential error "that might arguably support the appeal," Anders at 744; (3) requests that this

court review the record independently to determine whether the proceedings are free from

prejudicial error and without infringement of appellant's constitutional rights; (4) requests

permission to withdraw as counsel for appellant on the basis that the appeal is wholly

frivolous; and (5) certifies that a copy of both the brief and motion to withdraw have been

served upon appellant.

       {¶ 3} Having allowed appellant sufficient time to respond, and no response having

been received, we have accordingly examined the record and find no error prejudicial to

appellant's rights in the proceedings in the trial court. The motion of counsel for appellant

requesting to withdraw as counsel is granted, and this appeal is dismissed for the reason that

it is wholly frivolous.


       PIPER, P.J., S. POWELL and M. POWELL, JJ., concur.